Richland App. No. 96CA58. On November 7, 1996, a notice of appeal due November 4, 1996, was received for filing and inadvertently filed by the Clerk’s Office. Whereas S.Ct.Prac.R. II(2)(A)(1) provides that the Clerk shall refuse to file a notice of appeal that is tendered for filing after the time period for filing an appeal has passed,
IT IS ORDERED by the court, sua sponte, that the notice of appeal be, and hereby is, stricken, effective November 14,1996.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.Ct.Prac.R. II(2)(A)(1), this cause be, and hereby is, dismissed for lack of jurisdiction.